Title: To James Madison from John Dawson, 26 February 1790
From: Dawson, John
To: Madison, James


Dear Sir.
Richmond Feby 26. 1790
You’ll be pleasd to accept my thanks for your favour of the 31st ulto which I recievd in due time. I am by no means astonishd at the reports of the two Secretaries given rise to a variety of opinions. The subjects to which they refer are both incricate [sic], and the interest of different persons will induce them to adopt various opinions. Mr. Hamilton’s plan, altho it discovers knowledge & investigation is not thought altogether orthodox in this place. The Ideas of 4 per cent—Tontines—& western lands are not very agreeable to gentlemen, who have set snug in their corners for these several years past and drawn their six prCent. Curious indeed have been the speculations in public securities for these last six weeks—on one day at 10/. the next at 8/. & on yesterday the Agent of the sinking fund made a very considerable at 6/8 in the Pound—of certificates sent from New York for sale. As the management of this fund is submitted to the executive I will thank you for any information which may Prevent Singletons being playd on by the Speculators who have always the earliest intelligence.
We hear that the King of Prusia has declard war against Russia—if so the price of our g[r]ain will probably keep up. Wheat lately at 9/– is now at 8/– corn at 20/. and tobacco at this place 25/. What an excellent opportunity our country men have of freeing themselves from that load of debt which they contracted at the close of the late war, with a little frugality and industry. Mr. Jefferson is expected in this place in about 10 days, on his way to New York. It is said that on the receipt of a letter from the President lately he has determind to accept of the appointment of S. of S. As your papers will contain some interesting debates will you be pleasd to forward them. With respect & esteem Yr. friend
J Dawson
